Citation Nr: 0607085	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  98-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from July 1942 to December 
1945 and from August 1948 to November 1972.  The appellant is 
the veteran's son.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In February 2005, the Board denied the appellant's claim.  In 
April 2005, the Board vacated the decision as it was 
discovered that the Appeals Management Center had received 
evidence pertaining to the claim which had not been 
considered by the Board prior to the denial.  In a separate 
decision in April 2005, the Board remanded the case for the 
issuance of a Supplemental Statement of the Case (SSOC) after 
consideration of the new evidence.


FINDINGS OF FACT

The appellant did not become permanently incapable of self-
support prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child: 
of the veteran based on permanent incapacity for self-support 
before his eighteenth birthday have not been met.  
38 U.S.C.A. §§ 101(4), 1542, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.57, 3.210, 3.315, 3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to recognition as a "child" of the 
veteran on the basis of permanent incapacity.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from February 2004, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in August 2004.  
The basic elements for recognition as a "child" of the 
veteran on the basis of permanent incapacity have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, the original RO decision on the 
issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case VCAA 
notice was provided after the rating decision, however, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court, also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in February 2004 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send what [the RO] 
needs."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board notes that although the appellant has stated that 
he received medical treatment as a military dependent, he has 
not responded to a letter from the AOJ requesting the dates 
of treatment, which was necessary for a search of the medical 
records.  The duty to assist is not a one-way street.  Wood. 
V. Derwinski, 1 Vet App. 190, 1993 (1991).  Therefore, no 
further assistance with regard to obtaining military 
dependent medical records is necessary.  Also, the State of 
California Department of Corrections indicated in March 1999 
that the appellant was not incarcerated until 1986 and that 
they did not have any of the appellant's medical records from 
the time that he was two years old to the time that he was 
eighteen years old.  The appellant has not identified any 
other medical treatment.  The appellant was informed of the 
evidence needed to substantiate his claim and was requested 
on several occasions to submit additional evidence.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  VA 
has done everything reasonably possible to assist the 
veteran.  Therefore, no further assistance to the appellant 
with the development of evidence is required.

Legal Criteria

In order for the appellant to be recognized as the helpless 
child of the veteran, he must show that he is unmarried and 
that he was permanently incapable of self-support prior to 
reaching the age of 18 years.  See 38 C.F.R. §§ 3.57, 3.356.

Regulations state that a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1996).  The issue is 
one of fact premised on competent evidence in the individual 
case.  38 C.F.R. § 3.356(a), (b); Bledson v. Derwinski, 1 
Vet. App. 32, 33 (1990).  In Dobson, the United States Court 
of Appeals for Veterans Claims held that a person may qualify 
as a "child" under the pertinent legal framework if he is 
shown to have been permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  Dobson, 4 Vet. App. at 445.  
Essentially, the focus of the Board's inquiry in this case is 
on the condition of the appellant at the time of his 
eighteenth birthday.  If the child is shown to have been 
capable of self-support at age eighteen, the Board need go no 
further.  If, however, the record reveals that he was 
permanently incapable of self-support at age eighteen, the 
Board must point to evidence that his condition changed since 
that time.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not established that he is a 
helpless child of the veteran.  This is based on the finding 
that the appellant has not established that he was incapable 
of self- support as of his eighteenth birthday.

The appellant was born in March 1955.  In a February 1978 
claim for dependency and indemnity compensation benefits, the 
veteran's spouse reported that the appellant, who was almost 
23 years old, was attending school regularly.  VA records 
reflect that the appellant received VA education benefits in 
1977, 1980, and 1981.  In a January 1994 statement, the 
appellant reported that he had attended school at a community 
college.  While the appellant has claimed that he is 
seriously disabled, there is no medical evidence showing that 
he became permanently incapable of self-support prior to 
attaining the age of eighteen.  In that regard, there are no 
relevant medical records in the claims file regarding the 
appellant's childhood.  While the appellant has reported that 
he received medical treatment as a military dependent, he did 
not report the requested dates of treatment, which was 
necessary for a search for his medical records.

The Board notes that the only evidence of record to support 
the appellant's claim is his own assertions.  In a statement 
of March 2004 the appellant stated that he had open heart 
surgery prior to age eighteen which left him with a heart 
condition that rendered him a helpless child of the veteran.  
He noted that he was born with a severe heart defect in which 
death was likely.  However, the Board notes that the lay 
statements are insufficient to find that the appellant was 
incapable of self-support prior to age eighteen.  As a lay 
person, he is not competent to provide evidence that requires 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no medical evidence of record to 
support the veteran's assertions.  The record contains no 
objective evidence that the appellant was rendered incapable 
of self-support prior to age eighteen.
The Board notes that the appellant submitted new evidence 
after the claim was referred to the Board.  Specifically, the 
appellant submitted private medical records of June 2000 
which document treatment for heart conditions including 
moderately severe mitral insufficiency and left ventricular 
systolic ejection fraction of 40%.  The treatment records 
describe the appellant as a 36 year old.  Although the 
appellant has not waived initial consideration by the AOJ of 
this new evidence, the Board finds that a remand is 
unnecessary.  The treatment records are dated in the year 
2000 and as such, they are not material to the issue at hand 
of whether the appellant was incapable of self-support prior 
to age eighteen.  Furthermore, the Board notes that the 
treatment records describe the appellant as a 36 year old.  
However, this is inconsistent with the appellant's birth 
certificate which states that the appellant was born in March 
1955, which would make the appellant older than 36 in the 
year 2000.  The Board finds that this discrepancy renders the 
treatment records unreliable.  A remand is not required and 
the claim is denied.  

For the reasons stated above the Board finds that the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  The claim is denied.


ORDER

The claim for permanent incapacity for self-support for the 
appellant prior to attaining the age of eighteen is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


